Citation Nr: 1633195	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  15-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to September 26, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1993 to November 1998, from August 2007 to December 2008, and from December 2008 to January 2010.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in August 2014 and in October 2014 that, in pertinent part, denied a disability rating in excess of 50 percent for service-connected PTSD; and denied entitlement to a TDIU.  The Veteran timely appealed. 

In September 2015, the Board remanded the matters for additional development.  In April 2016, VA's Appeals Management Center (AMC) increased the disability evaluation to 100 percent for PTSD, effective September 26, 2014.  Because higher evaluations are available for PTSD for the rating period prior to September 26, 2014, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in April 2016, the AMC awarded special monthly compensation based on housebound criteria being met from September 26, 2014, through August 9, 2015; and based on aid and attendance criteria being met from August 10, 2015.

In June 2016, the Veteran attempted to raise the issues of service connection for residuals of traumatic brain injury and for an increased rating for radiculopathy of the right lower extremity.  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  In April 2016, the AMC assigned a 100 percent disability rating for service-connected PTSD, effective September 26, 2014.

2.  For the rating period prior to September 26, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to suspiciousness, anxiety, circumstantial or irrelevant speech, disturbances of motivation and mood, social isolation, and difficulty in adapting to stressful circumstances; total occupational and social impairment due to such symptoms on par with the level contemplated at the 100 percent level were not manifested.

3.  Prior to September 26, 2014, service connection was in effect for PTSD, rated as 70 percent disabling; for degenerative arthritis of the lumbosacral spine, rated as 10 percent disabling; for a right shoulder disability, rated as 10 percent disabling; for a left ankle disability, rated as 20 percent disabling; for a right hip disability, rated as 10 percent disabling; for right lower extremity radiculopathy, rated as 0 percent (noncompensable) disabling; for a right ankle disability, rated as 10 percent disabling; for disabilities of each knee, each rated as 10 percent disabling; and for a left ankle scar and bilateral shin splints, each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 90 percent prior to September 26, 2014.

4.  The Veteran has not worked full-time since January 2013; he reportedly has work experience as a technician. 

5.  Prior to the award of the combined 100 percent evaluation, the combined effect of service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.   



CONCLUSIONS OF LAW

1.  For the rating period prior to September 26, 2014, the criteria for a 70 percent, but no higher, disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU are met since January 2013 (prior to the award of the combined 100 percent evaluation).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a March 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claims have been obtained, to the extent possible. The RO or AMC has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal-reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

On August 29, 2013, the Veteran filed a claim for an increased disability rating.  Service connection has been established for PTSD.  The RO evaluated the Veteran's disability as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders, for the rating period prior to September 26, 2014.

Rating Criteria

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.
	
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Evaluation 

Historically, the report of a March 2011 VA examination reflects that the Veteran's PTSD is the result of his combat experience and his fear of hostile military or terrorist activity.  The VA examiner noted symptoms of suicidal ideation, and opined that the Veteran's level of occupational and social impairment was with reduced reliability and productivity.  The Veteran was found capable of managing his financial affairs, although his PTSD did impact his ability to work.  Specifically, the Veteran described angry outbursts at work, and that he had to "call into work" at times because he was unable to get out of bed-i.e., sometimes due to pain, and sometimes due to depression.  His sleep problems also affected his work, and he reported trouble adjusting to how civilians work versus the military.  A global assessment of functioning (GAF) score of 45 was assigned.

The report of a June 2011 VA examination reflects that the Veteran was working full-time as an electronic security support contractor, and that he lost no time from work during the past twelve-month period.

As noted above, the Veteran filed a claim for an increased disability rating on August 29, 2013.  VA treatment records show a GAF score of 60 in November 2013. At that time the Veteran reported experiencing depressive symptoms, extreme periods of sadness, blunted affect, irritability, anger, lethargy, and emotional numbness.

During a July 2014 VA examination, the Veteran reported that his wife had requested a divorce because the Veteran was "not here, not around physically or emotionally ...."   He described the home environment as "tense."  The Veteran reportedly watched his son on two full days when his son was not at daycare.  He reported that he did not enjoy activities or leaving his home often.  He primarily found pleasure in spending time with his two-year-old son.  The Veteran denied having friends or a social network, and reportedly had not talked with Marine friends in years.  The Veteran reported that he did not have good relations with his mother or with his two brothers, but he did maintain contact locally with two sisters.  His father was deceased.

Also in July 2014, the Veteran reported taking psychotropic medications, without much improvement; and reported having increased irritability and anxiety.  The Veteran specifically denied suicidal ideation or homicidal ideation, and denied abuse of drugs or alcohol.  The Veteran reported having thoughts of self-harm during the week, and reported thoughts of using his gun but denied intent.  The examiner noted that the Veteran's protective factor was his son.  The Veteran reported decreased energy and worsening relations with his wife.  The examiner noted the Veteran's concentration as intact, although with not much to focus on.  Current symptoms included anxiety.

The Veteran also reported cutting himself on the inside of his forearm, about two-to-three months ago; and reported that he did not require stitches.  His intent reportedly was anger, and he "needed to do something rather than hurt anyone else."  The Veteran reported that he first cut himself in 1998, and estimated that he cut himself about twice yearly in response to a stressful event; and that he never required medical attention or stitches.

Mental status examination in July 2014 revealed that the Veteran was adequately groomed and his dress was casual.  His interpersonal style was defensive and guarded throughout the evaluation.  His reporting was considered with caution, based on behavioral response style and results from psychological testing.  The Veteran was alert and oriented times four.  His response to questions was circumstantial.  His speech was normal in terms of rate, tone, volume, and intensity.  Eye contact was good.  His mood was irritable, and affect was congruent with mood.  There was no evidence of a formal thought disorder.  The Veteran denied psychosis, including auditory and visual hallucinations.  His insight and judgment appeared to be intact, and his memory appeared to be within normal limits, as evidenced during examination.  

The July 2014 examiner summarized the Veteran's impairment level due to PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Records show that the Veteran was terminated from employment in January 2013 because of his difficulty completing physical job requirements as a technician, which required installing and maintaining computer systems.

The July 2014 examiner also noted that results of psychological testing were consistent with clinical presentation; and opined that the Veteran's current intensity of PTSD symptoms was mild-to-moderate.  His prognosis for improvement was fair, based on defensive personality characteristics and significant psychosocial stressors-namely, divorce, unemployment.  No GAF score was provided.

Private treatment records by a nurse practitioner in April 2015 show a GAF score of 48.  Mental status examination at that time revealed fair eye contact, well groomed, good hygiene, cooperative, and friendly.  Psychomotor activity was normal.  His mood was depressed and anxious.  His affect was congruent with mood.  His speech was normal and spontaneous.  His thought process was goal-directed.  His thought content was absent of suicidal or homicidal intent, although noted in the past week.  There were no delusions.  Records show that the Veteran's medications were changed.  His safety was discussed, and the Veteran denied suicidal intent or ideation at this time.  

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, the GAF scores assigned during the rating period range from 60 to 48.  A GAF score of 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); and is indicative of moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 48 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); and is indicative of serious impairment in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran's manifestations of PTSD have included suspiciousness, anxiety, circumstantial or irrelevant speech, disturbances of motivation and mood, social isolation, and difficulty in adapting to stressful circumstances (resulting in self-harm).  At least one examiner has indicated caution due to the Veteran's behavioral response style.  Here, the severity and frequency of such symptoms demonstrate that they are to a degree as those contemplated by a 70 percent disability rating.  A 70 percent rating is on par with the level of the Veteran's isolation and emotional numbness.  Such symptoms have been noted throughout the rating period, and would certainly affect the Veteran's ability to establish and maintain effective relationships.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the requirements for a 70 percent disability rating throughout the rating period prior to September 26, 2014.

However, the Board notes that, for the applicable rating period, the Veteran's disability picture was not reflective of total occupational and social impairment due to the types of symptoms contemplated by the regulation.  Symptoms causing such impairment are not on par with the level contemplated by those found at the total rating level.  For example, that level contemplates total impairment due to exhibiting grossly inappropriate behavior, persistent delusions, or memory loss of such severity that the person does not remember his or her own name.  Furthermore, it speaks to persistent danger of hurting self or others.  While the Veteran is certainly isolating himself and has occasionally cut himself, his behavioral manner did not require medical attention such as contemplated by the total level.  

As to the Veteran's social impairment, the Board observes that the Veteran is often isolated and has difficulty establishing and maintaining relationships.  But the evidence demonstrates that he is not totally isolated.  He maintained a sufficient relationship with two sisters and with his young child.  He was alert to the interview situation and in contact with reality.  He established eye contact with the examiner.  This required some level of ability to function in society that is more than the total impairment contemplated by the total rating criteria. 

In short, the Board finds that the overall severity, frequency, and duration of the Veteran's symptoms during the rating period prior to September 26, 2014, are not on par with the level of severity contemplated by the total rating criteria.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, he has anxiety, isolation, and difficulty in adapting to stressful circumstances.  Any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate.  In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for PTSD and for various impairments affecting his lumbosacral spine, right shoulder, both ankles, both hips, right lower extremity, both knees, and both shins.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD meets the requirements for a 70 percent disability rating during the rating period prior to September 26, 2014.

III.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

Here, VA received the Veteran's claim for a TDIU on August 29, 2013.

In this case, the Veteran has completed four years of college education, and has had additional education and training as an electronics maintenance technician.  He reportedly last worked as a technician full-time in January 2013.

Prior to September 26, 2014, service connection was in effect for PTSD, now rated as 70 percent disabling; for degenerative arthritis of the lumbosacral spine, rated as 10 percent disabling; for a right shoulder disability, rated as 10 percent disabling; for a left ankle disability, rated as 20 percent disabling; for a right hip disability, rated as 10 percent disabling; for right lower extremity radiculopathy, rated as 0 percent (noncompensable) disabling; for a right ankle disability, rated as 10 percent disabling; for disabilities of each knee, each rated as 10 percent disabling; and for a left ankle scar and bilateral shin splints, each rated as 0 percent (noncompensable) disabling.  The combined disability rating throughout the appeal period prior to September 26, 2014, is 90 percent; hence, the threshold percentage requirements for consideration of a TDIU clearly are met.

The remaining issue, then, is whether the Veteran's service-connected disabilities rendered him unable to obtain and retain substantially gainful employment.
	
The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Historically, the report of a March 2010 VA examination reflects that the Veteran was employed full-time, and that he had missed less than one week from work in the past twelve months due to a right shoulder disability.  A June 2011 VA examination also reflects full-time employment, with no time lost from work during the past twelve months.

As noted above, the Veteran last worked full-time in January 2013.  In August 2013, the Veteran reported that he was "discharged because the employer no longer had faith in [the Veteran's] ability to perform the required tasks."  

In terms of functional impairment, a VA examiner in June 2014 opined that the Veteran's wrist disability, spine disability, and shoulder disability did not impact the Veteran's ability to work.  Restrictions were noted with overhead reaching, and the examiner commented that the Veteran would be employable with office work and light physical work.  The June 2014 examiner also opined that the Veteran's knee disability and ankle disability would not affect a sedentary job, but may limit a weight-bearing job.   

In terms of functional impairment, a VA examiner in July 2014 opined that the Veteran's scars would not affect his ability to obtain employment requiring physical or sedentary activities.  The July 2014 examiner also opined that the Veteran's hip disability would not impact his ability to work, although difficulties were noted with prolonged sitting.  It was noted that the Veteran would have to change his position every sixty minutes of sitting, so as not to aggravate his hip disability.  The July 2014 examiner also commented that the Veteran did have complete usage of his upper extremities for any seated activities, and was able to follow complex instructions.  

Following examination, a VA examiner in July 2014 did not find any deficits in any of the occupational domains that would impair the Veteran's occupational functioning.  In this regard, there were no identifiable deficits in communication, social interactions with co-workers or supervisors, social interactions with customers, cognitive functioning, or the ability to follow simple or complex instruction.  Significantly, the July 2014 examiner found the current intensity of PTSD symptoms as mild to moderate; and indicated that prognosis was fair, based on defensive personality characteristics and significant psychosocial stressors of divorce and unemployment.

A private evaluation conducted by a nurse practitioner in May 2015 reveals diagnoses of severe major depression, paranoid disorder, and PTSD; and indicates that the Veteran has gotten more electroconvulsive therapy, which the Veteran and his wife contend worsens his cognitive functioning.  Mental status examination at the time revealed no formal thought disorder.  The Veteran denied auditory or visual hallucinations.  The nurse practitioner indicated that the Veteran did not appear to be paranoid or delusional, and he denied any suicidal or homicidal ideation, plan, or intent.  The Veteran was of average intelligence; his insight and judgment seemed intact.  There was no abnormal motor activity.  Ongoing symptoms of anxiety and depression were noted.  

Records received from the Social Security Administration in September 2015 reveal a primary diagnosis of an anxiety-related disorder, and a secondary diagnosis of "other unspecified arthropathy."  Following reconsideration of the Veteran's claim for Social Security disability, a determination was rendered that the Veteran, while limited to "unskilled" sedentary work, was not disabled.

For the Rating Period from February 1, 2013, through September 25, 2014 

Here, the Board finds that no examiners have described total occupational impairment due to the Veteran's service-connected disabilities.  That is evidence that must be considered.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of probative value.  Significantly, the Board finds that the Veteran's physical limitations and cognitive impairment have been corroborated by his Social Security records.  The record further reflects significant disability due to service-connected disabilities.  The record also reflects that the Veteran had attempted to work as a salesman in the month of September 2014, but failed; his reports are credible.

Here, the overall evidence demonstrates that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities alone.  In reaching this decision, the Board has resolved all doubt in favor of the Veteran.  

The award of TDIU is granted on combined disability, and such award shall terminate as of the date of the 100 percent schedular evaluation.  Furthermore, because the TDIU is not based upon a single disability, the issue of special monthly compensation is not raised by the record.  Specifically, during the rating period, the Veteran does not have a single 100 percent evaluation.

In reaching this determination, the Board notes that TDIU is part of a rating issue.  Regardless, the application for TDIU was received within one year of termination of employment.  Based upon 38 U.S.C.A. § 5111, the effective date of payment is the first day of the month following termination of substantially gainful employment.

For the Rating Period from September 26, 2014
 
A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

The Bradley Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s); and if there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  Id. (emphasis added).  

In this case, the Veteran's service-connected PTSD has been assigned a 100 percent disability rating effective September 26, 2014; therefore, TDIU is moot, because it is not needed to establish entitlement to special monthly compensation.  The Veteran already has one disability at 100 percent. Thus, Bradley is distinguishable from the instant case.  It is therefore dismissed.


ORDER

For the rating period prior to September 26, 2014, a 70 percent disability rating, but no higher, is granted for service-connected PTSD, subject to the regulations governing the award of monetary benefits.

For the rating period prior to September 26, 2014 (payment from February 1, 2013), the claim of entitlement to a TDIU is granted.

For the rating period from September 26, 2014, entitlement to a TDIU is dismissed.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


